COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-439-CV


MICHAEL S. POLLY                                                  APPELLANT

                                        V.

REALPAGES, INC. AND                                               APPELLEES
JAMES HARRISON

                                    ------------

           FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Through a letter sent to his counsel on December 16, 2009, we have

given appellant Michael S. Polly an opportunity to explain why his notice of

appeal was untimely filed 2 and why this appeal should not be dismissed for



      1
           See Tex. R. App. P. 47.4.
      2
        The trial court signed its judgment on July 31, 2009. Although
appellant timely filed a motion for new trial on August 31, he did not file his
notice of appeal in the trial court until December 7, and it was therefore
untimely. See Tex. R. Civ. P. 329b(a); Tex. R. App. P. 26.1(a)(1).
want of jurisdiction. He has not done so. Accordingly, we dismiss the appeal

for want of jurisdiction.   See Tex. R. App. P. 25.1(b), 26.1(a)(1), 42.3(a),

43.2(f); Crites v. Collins, 284 S.W.3d 839, 840 (Tex. 2009) (indicating that the

timely filing of a notice of appeal is jurisdictional); Wilkins v. Methodist Health

Care Sys., 160 S.W.3d 559, 564 (Tex. 2005) (same).




                                            TERRIE LIVINGSTON
                                            JUSTICE

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: February 18, 2010




                                        2